Citation Nr: 0922465	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-35 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation for left lower 
extremity peripheral neuropathy, evaluated as 10 percent 
disabling prior to August 20, 2008, and as 40 percent 
disabling from August 20, 2008.

2.  Entitlement to a higher initial evaluation for right 
lower extremity peripheral neuropathy, evaluated as 10 
percent disabling prior to August 20, 2008, and as 40 percent 
disabling from August 20, 2008.

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  That decision granted service 
connection for left and right lower extremity peripheral 
neuropathies and rated them each as 10 percent disabling, 
effective from October 8, 2003.  The Veteran was also awarded 
service connection for erectile dysfunction and assigned a 
noncompensable rating, effective from March 12, 2003.  See RO 
rating decisions dated in January 2004 and August 2004.  

After a Board remand in October 2007, the RO increased the 
ratings for right and left lower extremity peripheral 
neuropathy to 40 percent each, effective from August 20, 
2008.  

In January 2009, the Veteran submitted a claim for a total 
disability rating based upon individual unemployability.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  During the entirety of the rating period, the Veteran has 
approximated moderately severe, but not severe, incomplete 
paralysis of his left lower extremity. 

2.  During the entirety of the rating period, the Veteran has 
approximated moderately severe, but not severe, incomplete 
paralysis of his right lower extremity. 

3.  The Veteran does not have penile deformity with loss of 
erectile power.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but not higher, for 
left lower extremity peripheral neuropathy, have been met for 
the entirety of the rating period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

2.  The criteria for 40 percent rating, but not higher, for 
right lower extremity peripheral neuropathy, have been met 
for the entirety of the rating period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 
7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through December 2003 
and November 2007 letters to the Veteran that addressed all 
three notice elements.  The notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), concerning effective date 
and degree of disability, was provided in November 2007.  The 
letters informed the Veteran of the evidence required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.

The Veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication and the claim for service 
connection has been substantiated, so the timing of the 
notice required by Dingess is harmless.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the Veteran in December 2003 and 
August 2008.  After reviewing the August 2008 VA examination 
report, the Board finds that the December 31, 2003 VA 
electromyogram it previously remanded for is the January 2004 
electromyogram mentioned in this decision.  VA has satisfied 
its assistance duties.





Peripheral neuropathy of lower extremities

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

For complete paralysis of the sciatic nerve, an 80 percent 
rating is warranted.  For severe incomplete paralysis, with 
marked muscular atrophy, a 60 percent rating is warranted.  
For moderately severe incomplete paralysis, a 40 percent 
rating is warranted.  For moderate incomplete paralysis, a 20 
percent rating is warranted.  For mild incomplete paralysis, 
a 10 percent rating is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).  

The RO has rated the Veteran's right lower extremity 
peripheral neuropathy and left lower extremity peripheral 
neuropathy as 10 percent disabling prior to August 20, 2008, 
and as 40 percent disabling from August 20, 2008, 
respectively.   

The Board finds that the evidence shows that both before and 
after August 20, 2008, the Veteran's left and right lower 
extremity peripheral neuropathy has warranted a rating of 40 
percent under Diagnostic Code 8520, but not higher.  The 
January 2004 nerve conduction testing which was performed in 
conjunction with the December 2003 VA examination showed 
severe motor neuropathy of the left and right common peroneal 
and posterior tibial nerves, and it showed severe sensory 
neuropathy of the sural nerve.  The August 2008 nerve 
conduction testing which was performed in conjunction with 
the August 2008 VA examination showed severe sensory 
neuropathy and moderately severe motor neuropathy.  The 
sensory nerves tested were the sural nerves.  The motor 
nerves tested were the common peroneal and posterior tibial 
nerves.  Accordingly, the Board finds that a 40 percent 
rating is warranted for each extremity for moderately severe 
incomplete paralysis of the sciatic nerve for the entirety of 
the rating period. 

The criteria for ratings higher than 40 percent under 
Diagnostic Code 8520, however, are not met or nearly 
approximated.  The evidence shows that the Veteran does not 
have or nearly approximate severe incomplete paralysis of the 
sciatic nerve of either lower extremity with marked muscular 
atrophy.  On VA examination in December 2003, the examiner 
reported that there was peripheral neuropathy in the lower 
extremities, primarily sensory type, without wasting or 
atrophy.  The August 2008 VA examination showed 5/5 strength 
in all muscles of the lower extremities tested.  There was no 
abnormal muscle tone or bulk.  The examiner noted that muscle 
atrophy was not present.  Therefore, in the absence of any 
muscular atrophy, a rating in excess of 40 percent under 
Diagnostic Code 8520 is not warranted at any time during the 
appeal period.

The Board is aware that it is the Veteran's common peroneal 
and posterior tibial nerves of the lower extremities which 
are affected; however, the RO has rated the disability under 
Diagnostic Code 8520 for the sciatic nerve.  The Board finds 
that Diagnostic Code 8520 is more beneficial to the Veteran 
because he does not meet the criteria for a 40 percent rating 
under Diagnostic Code 8521 or for a 30 percent rating under 
Diagnostic Code 8525, which require complete paralysis of the 
common peroneal and posterior tibial nerves, respectively.  
And to assign separate ratings under each of these codes 
would be pyramiding, as they both contemplate function of the 
feet and toes.  See 38 C.F.R. § 4.14 (2008); see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities have not significantly 
changed and that uniform ratings are warranted.  The 10 
percent ratings which are currently in effect prior to August 
20, 2008 under Diagnostic Code 8520 are to be increased to 40 
percent under Diagnostic Code 8520.  The preponderance of the 
evidence is against higher ratings than indicated and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


Erectile dysfunction

Under Diagnostic Code 7522, penis deformity with loss of 
erectile power warrants a 20 percent rating.  This is the 
only available rating under Diagnostic Code 7522, and the 
provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  

It is not claimed that the Veteran has penis deformity, and 
the evidence shows that he does not.  The Veteran did not 
complain of penis deformity on VA examination in December 
2003, and the examiner found him to have a normal penis with 
no deformities.  ED was diagnosed.  His genitourinary 
evaluation was negative in August 2004.  By the time of a VA 
evaluation in July 2005, the Veteran was using a vacuum 
device with results.  The evidence shows that the Veteran 
does not have penile deformity.  Both loss of erectile power 
and penile deformity must be shown for a compensable rating.  
Accordingly, a compensable rating is not warranted at any 
time during the appeal period.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


Extraschedular consideration

The Veteran's service-connected disabilities do not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provided for a greater level of 
disability; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Accordingly, referral for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008) is not warranted.  


ORDER

Entitlement to a 40 percent rating, and not higher, for left 
lower extremity peripheral neuropathy is granted for the 
entirety of the rating period, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a 40 percent rating, and not higher, for right 
lower extremity peripheral neuropathy is granted for the 
entirety of the rating period, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


